                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JANE DOE,                                           :
                      Plaintiff,                    :
                                                    :
                      v.                            :       Civil No. 5:20-cv-00377-JMG
                                                    :
MORAVIAN COLLEGE, et al.,                           :
                  Defendants.                       :
__________________________________________

                                            ORDER

       AND NOW on this 4th day of November, 2020, upon consideration of defendant’s

motion to dismiss the intentional infliction of emotional distress claim against him, see ECF No.

7, and in accordance with the accompanying memorandum opinion and the reasons explained

therein, IT IS HEREBY ORDERED that the motion is DENIED.


                                                    BY THE COURT:


                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLGHER
                                                    United States District Court Judge
